DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 4, 2022.  As directed by the amendment: claim(s) 1, 3, 5, 7, 13, 15, 17, 19, 25, and 27-29 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-30 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 10, filed February 2, 2022, with respect to the objection of claims 5, 17 and 28 have been fully considered and are persuasive.  The objection of claims 5, 17 and 28 has been withdrawn. 
Applicant’s arguments, see pg. 10-13, filed February 2, 2022, with respect to the 35 U.S.C. 101 rejection of claims 1-30 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-30 has been withdrawn. 
Applicant’s arguments with respect to claims 1-30 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 12-16, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2016/0135706 A1) in view of Rapin (US 2017/0112401 A1).
Regarding claims 1, 13 and 25 Sullivan discloses a computerized-system, method, and a non-transitory computer-readable memory medium configured to store instructions thereon that, when loaded by at least one processor, for analyzing electrocardiogram (ECG) data of a patient (e.g. abstract; [0007]), the computerized-system configured to (cause the at least one processor to): analyze the ECG data to determine a presence of a cardiac event (e.g. [0384]-[0385] the control unit at stage 750 Fig 8H extracts a plurality of physiological measurements including atrial fibrillation, heart rate turbulence, momentary pauses, and etc.), the ECG data sampled over a plurality of time points (e.g. Fig 8H); if the cardiac event is determined to be present based on the analysis of the ECG data, generate information to identify the presence of the cardiac event for display (e.g. [0393]-[0396] the system has an anomaly detection 756 Fig 8H and the information is displayed [0268]; [0301]; [0312]; [0501] including the physiological measurements including atrial fibrillation, heart rate turbulence, momentary pauses, and etc.); and if the cardiac event is determined not to be present 
 Sullivan is silent regarding wherein the further analysis comprises: perform delineation on the ECG data using a delineation neural network to output values indicative of a likelihood of the presence of one or more waves at each time point of the plurality of time points; determine a plurality of beats based on the values; perform classification on the ECG data to classify beats of the plurality of beats as normal, premature atrial complexes (PAC), or premature ventricular complexes (PVC); and determine a risk score based on at least the classification of the ECG data and the plurality of beats, the risk score indicative of future atrial fibrillation for the patient.
However, Rapin discloses an automatic method to delineate or categorize an electrocardiogram wherein the further analysis comprises: perform delineation on the ECG data using a delineation neural network to output values indicative of a likelihood of the presence of one or more waves at each time point of the plurality of time points (e.g. [0026]; [0029]; [0034]); determine a plurality of beats based on the values (e.g. [0098]-[0099]); perform classification on the ECG data to classify beats of the plurality of beats as normal, premature atrial complexes (PAC), or premature ventricular complexes (PVC) (e.g. [0010]; [0102]; [0106]); and determine a risk score based on at least the classification of the ECG data and the plurality of beats (e.g. [0091]; [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sullivan to incorporate the teachings of Rapin wherein the further analysis comprises: perform delineation on the ECG data using a delineation neural network to output values indicative of a likelihood of the Rapin: abstract).
Sullivan in view of Rapin is silent regarding the risk score being explicitly indicative of future atrial fibrillation for the patient.
However, Sullivan has disclosed that the risk score can be indicative of future cardiac events (e.g. future risk score: [0088]; [0223]-[0224]; [0279]; and [0384]-[0385] the control unit at stage 750 Fig 8H extracts a plurality of physiological measurements including atrial fibrillation, heart rate turbulence, momentary pauses, and etc.) one of those events being atrial fibrillation. Therefore, one of ordinary skill in the art could designate the risk score for future atrial fibrillation as it is already shown that this is a parameter of interest.
Regarding claims 2, 14, and 26, Sullivan discloses wherein the cardiac event is atrial fibrillation (e.g. [0384]-[0385] the control unit at stage 750 Fig 8H extracts a plurality of physiological measurements including atrial fibrillation, heart rate turbulence, momentary pauses, and etc.).
Regarding claims 12 and 24, Sullivan discloses wherein the risk score is indicative of a likelihood of atrial fibrillation in a set period of time (e.g. [0007]; [0231]; [0279]; [0289]), and the computerized-system further configured to: cause an ECG recorder to capture second ECG data during the set period of time (e.g. [0466]; [0507] the system details that the system can capture and analyze different ECG data segments in various time periods).
Regarding claim 3, 15, and 27, modified Sullivan discloses the computerized-system further configured to: extract a plurality of first features from the plurality of beats (e.g. [0348]-[0357] the system looks at the QRS width, morphology and variability); and determine a first risk score based on the plurality of first features (e.g. [0127]; [0167]; [0428]). 
Regarding claims 4 and 16, modified Sullivan discloses wherein performing delineation on the ECG data determined a plurality of QRS onset values (e.g. Sullivan: Fig 1; [0147).
Claims 5, 7-9, 11, 17, 19-21, 23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Rapin as applied to claims 1, 13 and 25 above, and further in view of Borjigin (US 2016/0058318 A1), and Bhuiyan (US 2020/0242763 A1).
Regarding claims 5, 17 and 28, modified Sullivan discloses the computerized-system further configured to: determine a plurality of timestamps corresponding to the plurality of beats (e.g. [0353]); determine a plurality of heart rate values based on the plurality of timestamps (e.g. [0118]; [0236]-[0237]). Modified Sullivan is silent regarding determine a matrix based on the plurality of timestamps and the plurality of heart rate values; generate a graphical representation of the matrix and process the graphical representation of the matrix using at least one neural network to determine a second risk score indicative of future atrial fibrillation for the patient.
However, Borjigin discloses an electrocardiogram data analysis method for rapid diagnosis determine a matrix based on the plurality of timestamps and the plurality of heart rate values (e.g. [0030]-[0037]; [0051] Fig 1:100); generate a graphical representation of the matrix (e.g. Fig 1:100).
Additionally, Bhuiyan discloses an image-based screening system for prediction of individual risk of a disease wherein process the graphical representation of the matrix using at least one neural network to determine a risk score for the patient (e.g. abstract; [0007]; [0019]; [0022]). While Bhuiyan doesn’t explicitly teach that the risk score is indicative of future atrial fibrillation, it teaches the process of utilizing a neural network on the matrix.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system and method of Sullivan to incorporate the teachings of Borjigin and Bhuiyan determine a matrix based on the plurality of timestamps and the plurality of heart rate values; generate a graphical representation of the matrix and process the graphical representation of the matrix using at least one neural network to determine a second risk score indicative of future atrial fibrillation for the patient for the purpose of utilizing another known method of predicting a risk score.
Regarding claims 7, 19 and 29, modified Sullivan discloses the computerized-system further configured to: determine patient information corresponding to the patient, the patient information comprising one or more of age and sex of the patient (e.g. Sullivan: [0235] age and gender; [0267]-[0268]); determine a plurality of second features of the ECG data indicative of atrial fibrillation (e.g. Sullivan: [0348]-[0357] the system looks at the QRS width, morphology and variability in order to determine two risk scores: first risk score and second risk score); apply the plurality of second features to a classifier to determine a third score value indicative of future atrial fibrillation for the patient (e.g. Sullivan: [0127]; [0167] the third risk score as required in the claims is equivalent to the second risk score as disclosed in the prior art).
Regarding claims 8 and 20, modified Sullivan discloses wherein the classifier is one or more of DNN, logistic regression (e.g. Sullivan: [0393]; [0400]-[0401]) and a Random Forest (e.g. Sullivan: [0314]-[0315]; [0324]; [0395]).
Regarding claim 9, 21, and 30 modified Sullivan discloses wherein the risk score is based on one or more of the first risk score, the second risk score and the third risk score (e.g. Sullivan: abstract; [0178]; [0309]; [0313]).
Regarding claims 11 and 23, modified Sullivan discloses the computerized-system further configured to: apply the first risk score, the second risk score, and the third risk score to a first neural network trained to determine the risk score (e.g. Sullivan: [0393]).
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Rapin and further in view of Borjigin, and Bhuiyan, as applied to claims 5 and 17 above, and even further in view of Fornwalt (US 2021/0150693 A1).
Regarding claims 6 and 18, modified Sullivan is silent regarding wherein the at least one neural network is at least one deep neural network (DNN).
However, Fornwalt discloses a method for determining a predicted risk level of a patient based on heart data wherein the at least one neural network is at least one deep for use with an electrocardiogram; [0071]; [0151]-[0153]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system and method of Sullivan to incorporate the teachings of Fornwalt wherein the at least one neural network is at least one deep neural network (DNN) for the purpose of utilizing a known neural network for predicting risk of a heart condition/disease.
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Rapin and further in view of Borjigin, and Bhuiyan, as applied to claims 5 and 17 above, and even further in view of Brockway (US 2007/0244402 A1).
Regarding claim 10 and 22, modified Sullivan is silent regarding the computerized-system further configured to: determine an average of the first risk score, the second risk score, and the third risk score to determine the risk score.
However, Brockway discloses a system and method of monitoring physiological signal further configured to: determine an average of the first risk score, the second risk score, and the third risk score to determine the risk score (e.g. [0112]-[0113] Fig 17:328).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system and method of Sullivan to incorporate the teachings of Brockway of having it further configured to: determine an average of the first risk score, the second risk score, and the third risk score to determine the risk Brockway [0113]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							February 15, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792